Citation Nr: 1128549	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  08-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk








INTRODUCTION

The Appellant served on active duty training (ACDUTRA) in the United States Army National Guard from June 1991 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, wherein, the RO, in pertinent part, denied service connection for a low back disability.  

The Appellant filed a notice of disagreement (NOD) in March 2007.  The RO issued a statement of the case (SOC) in February 2008, and the Appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2008.  

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Furthermore, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States. 38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

In July 1990, VA's General Counsel issued a precedent opinion concluding that service connection may be granted for diseases, but not defects, of a congenital, developmental, or familial origin.  The only possible exception, such as in this case, is if there is evidence of additional disability due to aggravation by superimposed disease or injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  

The Appellant asserts that his currently diagnosed low back disability was incurred in, or is otherwise related to, military service.  The Appellant claims that during basic training he was unloading a truck and injured his back.  He says that currently he experiences back pain, including rubbing and pinching of nerves in his lower back.

A July 1991 service treatment record notes that the Appellant complained of low back pain.  The examiner recommended hot soaks and stretches for this condition.  The following day, the Appellant was seen for follow-up treatment for his low back pain.  The examiner noted his gait as within normal limits with no trauma.  The Appellant had full range of motion of his lumbar spine; straight leg raises were to 90 degrees.  The examiner's impression was musculoskeletal back pain.  

A January 1992 private outpatient treatment report notes that the Appellant was diagnosed with recurrent low back pain and congenital abnormality.  An X-ray taken of the Appellant's lumbar spine revealed lumbarization of the S-1 segment.  There was no evidence of spondylolysis or spondylolisthesis.  The disc spaces were noted as adequate.  

A November 1998 chiropractic treatment record notes that the Appellant was seen for acute mid thoracic pain and diffuse low back pain.  A November 1998 X-ray revealed adequate intervertebral disc spacing, but some questionable decrease at the L-5/S-1 level with mild increase in the lumbar lordosis.  The lumbar spine diagnosis was cervicalgia, bilateral costo-vertebral joint dysfunction, and lumbo/sacral segmental joint dysfunctions.  The treatment modality was physical therapy.

A lay statement from J.T.R. from October 2006 stated that the all through high school, the Appellant had full athletic abilities with no joint pain or back problems, but upon returning from basic training, he complained of  back pain and stopped most of his strenuous activity.  

Given the Appellant's complaints of back pain during service, the Appellant's current complaints of low back pain, and the absence of any current medical opinion on the question of current disability and nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Appellant to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Appellant is hereby advised that failure to report for a scheduled examination, without good cause, may result in denial of the claim for service connection (as an original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).    

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should contact the Appellant and obtain the names and addresses of all medical care providers, VA and non-VA, that treated him for his claimed low back disability.  After the Appellant has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Appellant, a notation to that effect should be inserted in the file.  The Appellant and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Appellant the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should schedule the Appellant for a VA orthopedic examination to obtain an opinion regarding the nature and etiology of any low back disability.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions, with citation to relevant medical findings, must be given.  The examiner is advised that the Appellant is competent to report his history and injuries, and his reports must be considered in formulating the opinions.  

The examiner should clearly identify all current low back disabilities with respect to each such diagnosed disability and should provide an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater), that the disability had its onset or is medically related to the Appellant's period of active service.

The examiner should also comment as to whether any diagnosed low back disability is congenital, and if so, whether the disability was aggravated beyond the natural course of the disability during service.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then, readjudicate the Appellant's claim.  If action remains adverse to the Appellant, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 


